DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 8/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/450,503, and US Patent Numbers 8542451, 9338334, 10270949, and 11146713 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-96 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s terminal disclaimers filed 8/4/2022 have overcome the double patenting rejections of record.
With respect to claims 1-96, the prior art of record fails to teach the combination of all of the claimed features present in independent claims 1, 44, and 75.  
With respect to claim 1, the prior art of record (such as US 20090010494 to Bechtel and US 20080024883 to Iwasaki) discloses many of the features of claim 1, but fails to disclose the combination of “(ii) an annular flange integral with and extending radially outward from the cylinder at a location between the first end and the second end of the cylinder of the lens barrel, the annular flange having an annular attaching surface at a side of the annular flange that is spaced from and faces toward the first end of the cylinder”, “(ii) an annular attaching surface at an outer end of the cylindrical lens barrel receiving structure” and “a cured adhesive disposed therebetween, the cured adhesive contacting both of (i) the annular attaching surface at the outer end of the cylindrical lens barrel receiving structure of the lens holder and (ii) the annular attaching surface of the annular flange of the lens barrel; wherein the cured adhesive comprises an adhesive material that is curable from an uncured state to a partially-cured state via exposure of the adhesive material to ultraviolet light, and wherein the adhesive material is further curable from the partially-cured state to a more-cured state; wherein, with the adhesive material in the uncured state and contacting both of (i) the annular attaching surface at the outer end of the cylindrical lens barrel receiving structure of the lens holder and (ii) the annular attaching surface of the annular flange of the lens barrel, the plurality of lens optics is alignable with respect to the imaging array of the printed circuit board attached at the lens holder” in combination with the other limitations of claim 1.
With respect to claim 44, the prior art of record (such as US 20090010494 to Bechtel and US 20080024883 to Iwasaki) discloses many of the features of claim 44, but fails to disclose the combination of “(ii) an annular flange integral with and extending radially outward from the cylinder at a location between the first end and the second end of the cylinder of the lens barrel, the annular flange having an annular attaching surface at a side of the annular flange that is spaced from and faces toward the first end of the cylinder;”, “(ii) an annular attaching surface at an outer end of the cylindrical lens barrel receiving structure” and “a cured adhesive disposed therebetween, the cured adhesive contacting both of (i) the annular attaching surface at the outer end of the cylindrical lens barrel receiving structure of the lens holder and (ii) the annular attaching surface of the annular flange of the lens barrel; wherein the cured adhesive comprises an adhesive material that is curable from an uncured state to a partially-cured state via exposure of the adhesive material to ultraviolet light, and wherein the adhesive material is further curable from the partially-cured state to a more-cured state; wherein, with the adhesive material in the uncured state and contacting both of (i) the annular attaching surface at the outer end of the cylindrical lens barrel receiving structure of the lens holder and (ii) the annular attaching surface of the annular flange of the lens barrel, the plurality of lens optics is alignable with respect to the imaging array of the printed circuit board attached at the lens holder” in combination with the other limitations of claim 44.
With respect to claim 75, the prior art of record (such as US 20090010494 to Bechtel and US 20080024883 to Iwasaki) discloses many of the features of claim 75, but fails to disclose the combination of “(ii) an annular flange integral with and extending radially outward from the cylinder at a location between the first end and the second end of the cylinder of the lens barrel, the annular flange having an annular attaching surface at a side of the annular flange that is spaced from and faces toward the first end of the cylinder”, “(ii) an annular attaching surface at an outer end of the cylindrical lens barrel receiving structure” and “a cured adhesive disposed therebetween, the cured adhesive contacting both of (i) the annular attaching surface at the outer end of the cylindrical lens barrel receiving structure of the lens holder and (ii) the annular attaching surface of the annular flange of the lens barrel; wherein the cured adhesive comprises an adhesive material that is curable from an uncured state to a partially-cured state via exposure of the adhesive material to ultraviolet light, and wherein the adhesive material is further curable from the partially-cured state to a more-cured state; wherein the adhesive material is cured from the uncured state to the partially-cured state via exposure of the adhesive material to ultraviolet light for a first time period, and wherein the adhesive material is further cured from the partially-cured state to the more- cured state via further curing the adhesive material for a second time period, and wherein the first time period for curing the adhesive material from the uncured state to the partially- cured state is less than ten seconds and wherein the second time period for further curing the adhesive material from the partially-cured state to the more-cured state is greater than ten seconds; wherein, with the adhesive material in the uncured state and contacting both of (i) the annular attaching surface at the outer end of the cylindrical lens barrel receiving structure of the lens holder and (ii) the annular attaching surface of the annular flange of the lens barrel, the plurality of lens optics is alignable with respect to the imaging array of the printed circuit board attached at the lens holder” in combination with the other limitations of claim 75.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK